Title: Thomas Jefferson to Craven Peyton, 13 August 1814
From: Jefferson, Thomas
To: Peyton, Craven


          Dear Sir  Monticello Aug. 13. 14.
          The deed of Sep. 10. 1805. from Charles L. Lewis to yourself is sufficient in it’s form to convey to you all the estate he then held in the lands. the circumstance of it’s not having been recorded within the 8. months prescribed by law,
			 subjects it to a question which I understand from the gentlemen of the law, has not been settled by our courts. but this can arise only in the case of a creditor or subsequent purchaser without
			 notice of the conveyance to you. my own opinion has been that the deed became good after it’s actual admission to record, & that purchasers between the 8. months and the admission to record
			 could
			 alone avail themselves of the failure to record in time. an act of the last session has expressly provided this as to future conveyances but has left the past under the former doubt. Accept the assurances of my esteem & respect.
          Th:
            Jefferson
        